Citation Nr: 1744925	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-20 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a disability manifested by sensory deficits of the bilateral hands, to include as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1992 to April 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In June 2015 and September 2016, this matter was previously remanded by the Board for additional development.  The Veteran's claims file has been returned to the Board for further appellate review. 


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current disability manifested by sensory deficits of the bilateral hands.


CONCLUSION OF LAW

A disability manifested by sensory deficits of the bilateral hands was not incurred in service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Stegall Concerns

As noted in the Introduction, the Board remanded the Veteran's claim in June 2015 and September 2016 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain all outstanding VA treatment records.  The Board also instructed the AOJ to schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disability manifested by sensory deficits of the bilateral hands. 

VA has obtained all relevant VA treatment records, and in July 2015, the Veteran was afforded a VA neurological examination for her claimed disability.  In a September 2016 decision, the Board found that examination inadequate and remanded to the AOJ to schedule the Veteran for a new VA examination.

In January 2017, the Veteran was afforded another VA neurological examination for her claimed disability manifested by sensory deficits of the bilateral hands.  The report and accompanying opinion contained all findings requested by the Board.  The AOJ readjudicated the Veteran's claim in an April 2017 Supplemental Statement of the Case (SSOC). 

Thus, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.

Duty to Notify

VA's duty to notify was satisfied by letters dated in June 2010 and April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



Duty to Assist

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  Service treatment records, all identified and obtainable post-service VA and private treatment records, and lay statements have been associated with the record. 

The Veteran has been afforded several VA examinations during the appeal period.  The Veteran was afforded VA examinations for her claimed disability manifested by sensory deficits of the bilateral hands in May 2010, January 2013, September 2013 and July 2015.  Pursuant to the Board's September 2016 remand, the Veteran was afforded another VA examination for this disability in January 2017.  The January 2017 VA examiner reviewed the claims file, considered the conflicting medical evidence, addressed the Veteran's symptoms, and provided a detailed clinical rationale for his findings.  Therefore, the Board finds that VA has fulfilled its duty to assist. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

III. Service Connection

Legal Criteria

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection may also be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App.439, 448 (1995).

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).

Analysis

The Veteran contends that she has a disability manifested by sensory deficits of the bilateral hands secondary to her service-connected neck and back condition.  The Veteran was involved in a motor vehicle accident in April 1994.  As a result of the accident, she sustained neck and back injuries, which were service connected effective April 24, 1997.  The Veteran contends that the sensory deficits of the bilateral hands are related to the injuries sustained during the motor vehicle accident while in service.
 
The Board notes that the record contains conflicting medical evidence as to whether the Veteran has a diagnosis manifested by sensory deficits of the bilateral hands.  

Service treatment records from July 1994 noted that the Veteran complained of tremors "all over" after her motor vehicle accident in April.  The records indicated that there was no evidence of a neurological disease by history or by examination and that the damage done appeared to be primarily psychological.  On a January 1996 medical board report, the Veteran complained of neck and back pain, but there were no reports of upper or lower extremity weakness or symptoms.  On her March 1997 separation report of medical history and report of medical examination, there were no findings or reports pertaining to sensory deficits in the hands.

A February 2010 VA examination noted the Veteran's complaints of pain, decreased sensation and neuropathy in her hands, however, no diagnosis was made.  A follow-up VA examination and electromyography (EMG) study of the left upper extremity, conducted in May 2010, showed no clinical or electrophysiological evidence of cervical radiculopathy (although notably, a concurrent EMG study of the right upper extremity was not conducted).  During the May 2010 VA examination, the Veteran denied any problems with her hands and denied any numbness or tingling in her fingers. 

Private treatment records from June 2010 documented a diagnosis of cervical neuropathy/radiculopathy.  Reflex testing indicated hypoactivity in the upper extremities, however, there was no mention of any symptoms or complaints regarding the Veteran's hands in these records.  March 2011 VA medical records noted complaints of tremors, which began in late 2010, and a diagnosis of benign essential tremors.  These records concluded that these tremors were intermittent and directly related to stress level.  August 2011 VA medical records noted that the Veteran suffered from tremors and noted some sensory deficits of the bilateral hands but noted that her symptoms were exacerbated by stress and had a psychosocial component to them. 

A January 2013 VA examination noted the Veteran's tremors but the examiner stated there was no neurologic condition or sensory deficits noted and concluded that the Veteran's symptoms were most consistent with psychiatric syndrome and less likely than not related to the noted motor vehicle accident.  The examiner also opined that the tremors are less likely than not due to or a result of the past cervical/thoracic strain as evaluations and past testing are not consistent with significant injury.  However, the examiner did opine that the Veteran's tremors were at least as likely as not related to tremors noted in service. 

A September 2013 VA examination noted a diagnosis of benign essential tremors.  The examiner noted that the tremors began three years prior after an injury at the Veteran's workplace, after discharge from the military.  The examiner concluded that her tremors were less likely than not related to her military service.  The examiner reasoned that the Veteran was discharged from service in 1997, and the onset of tremors actually began immediately following an injury where she worked as a corrections officer in December 2010 when she was slammed up against a wall.  Those injuries left her unable to return to work after that date.  She had no tremor prior to the injury that occurred at her place of employment, so it is not service connected..

Pursuant to the Board's June 2015 remand, the Veteran was afforded a VA peripheral nerves examination in July 2015.  The VA examiner concluded that a review of the Veteran's claims file and examination did not reveal any cause for her hand symptoms. The examiner concluded that there was no diagnosable service-related condition and stated that the pain pattern, numbness, and tremors were atypical, and that any etiology offered as to a diagnosis would be speculative at best. 

Pursuant to the Board's September 2016 remand, the Veteran was afforded a VA examination in January 2017.  The Veteran stated that she began to notice tremors of the hands and tingling in her fingers about 10 years ago.  The Veteran stated that she has been seen by a neurologist, who did not think there was a problem.  The examiner, a neurologist, concluded that the Veteran does not have a current neurological disability of the bilateral hands.  The examiner indicated that she reviewed the conflicting medical evidence and noted the Veteran's symptoms of pain, decreased sensation, and weakness.  The examiner contends that the Veteran's symptoms are not typical for any neurological disorder and do not have a neurological etiology.  

Although the examiner noted a sensory impairment to the upper and lower extremities during the examination, the examiner opined that it was not consistent with neurological peripheral nerve disorder.  The examiner noted that the Veteran had previous neurological examinations and none had diagnosed a neurological disorder related to the bilateral hands.  The examiner also noted that a subsequent neurological visit in January 2014 found the symptoms to be functional or psychogenic.  The examiner concluded that the Veteran has no disability of the bilateral hands to account for her symptoms. The examiner also noted that the onset of the tremors in 2010 does not show any proximate relationship to the Veteran's period of service or to the motor vehicle accident which occurred during service.  The examiner added that tremors are not known residuals of a whiplash injury.

The Board has carefully reviewed these conflicting medical reports and finds the opinion of the January 2017 VA examiner to be the most probative.  This is because the examiner reviewed the claims file, considered the conflicting medical evidence, including the January 2013 VA examination, June 2010 indication of cervical radiculopathy/neuropathy, and 1994 service treatment records, and provided a much more detailed clinical rationale than the June 2010 private medical record, which made no mention of symptoms of the bilateral hands.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  The Board also finds it significant that the January 2017 neurologist's opinion was based on clinical testing, to include sensory, nerve, muscle strength, and reflex testing.  In particular, the examiner cited the January 2015 normal MRI of the cervical spine, February 2014 normal EMG of the upper extremities, and October 2011 normal EEG as support for the conclusion that there was no diagnosis.  Thus, the more probative medical opinion weighs against a diagnosis of a disability manifested by sensory deficits of the bilateral hands.
Although the January 2013 VA examiner opined that the Veteran's tremors are at least as likely as not related to the tremors the Veteran experienced in service, there has been at least a 16 year gap in symptoms between the 1994 MVA and the reported onset of tremors in 2010.  Further, the most probative evidence suggests that the 2010 onset of tremors was caused by a work-related injury and not related to service.  Thus, the Board affords little probative value to the January 2013 VA opinion, as it appears to be based on an inaccurate factual premise.  

The Board recognizes the Veteran's lay testimony of record, and it has no reason to doubt that the Veteran has experienced pain, tremors, and decreased sensation of the bilateral hands.  The Veteran is indeed competent to report such observable symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Crucially, however, diagnosing a neurological disorder associated with a cervical spine disability, such as a disability manifested by sensory deficits of the bilateral hands, is beyond the scope of lay observation and therefore must be competently diagnosed by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  As such, the Veteran's lay assertions do not constitute a competent clinical diagnosis of a current neurological disorder affecting the bilateral hands that is associated with her cervical spine disability or to her active military service.  See 38 C.F.R. § 3.159(a)(1).

Although the Veteran is noted to have pain and symptoms of tremors, weakness, and decreased sensation of the hands, without a diagnosed or identifiable underlying malady or condition, these symptoms alone do not in and of themselves constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356.  

As there is no underlying cause, based on objective testing, for the Veteran's tremors or decreased sensation of the hands, they constitute symptoms and not a disability for VA purposes.  Thus, despite reports of tremors, weakness, and decreased sensation of the hands, the weight of the evidence is against a finding that the Veteran has had a disability manifested by sensory deficits of the bilateral hands at any time during the course of the appeal.  In the absence of a current diagnosed disability, service connection cannot be granted.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board finds that the weight of the evidence is against a claim for service connection for a disability manifested by a sensory deficit of the bilateral hands.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable, and the Board must deny the claim.  38 U.S.C.A. § 5107.


ORDER

Service connection for a disability manifested by sensory deficits of the bilateral hands is denied. 





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


